EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Pinckney on 2/9/2021.
The application has been amended as follows: 
In Claim 14: The phrase “The system of claim 13,” (line 1 of the claim), has been replaced with -- The method of claim 13, --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 12: The present invention is directed to a method and system for determining a unique identifier for a security element. None of the prior art searched and of record neither anticipated nor suggests the claimed combinations of irradiating the security element with electromagnetic radiation from a broadband light
source; optically reading radiation from the security element that is emitted in response to the electromagnetic radiation from the broadband light source via a single configurable optical filter system, wherein a readable optical transmission property of the single configurable optical filter system varies with respect to one of: an adjustable angle of orientation of the single configurable optical filter system, a temperature of the single configurable optical filter system, or an electric field across the single configurable optical filter system; the reading of the radiation comprising determining 
	Regarding Claim 15: The present invention is directed to a security element for authentication of an article. None of the prior art searched and of record neither anticipated nor suggests the claimed combinations of a first part, having a material which emits electromagnetic radiation in response to irradiation with electromagnetic radiation from a broadband light source; a second part, comprising a configurable optical filter system for detecting the electromagnetic radiation emitted from the material in the first part, a readable optical transmission property of the filter system varying with respect to one of: an adjustable angle of orientation of the single configurable optical filter system, a temperature of the single configurable optical filter system, or an electric field across the single configurable optical filter system, the electromagnetic radiation of the first part being within a detectable range of the configurable optical filter system of the second part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675